DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/28/22 has been entered.  Claims 8, 13 and 23 are amended.  Claims 1- 13 and 23- 25 are being addressed by this Action.
Response to Arguments
1.	Applicant’s amendment to claim 13 and claim 23 has obviated the claim objections made in the Non-Final Office Action, mailed 7/25/22.  As such, the claim objections made in the Non-Final Office Action are withdrawn.
2.	Applicant’s amendment to claim 8 has obviated the rejection of claim 8 under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 7/25/22.  As such, the rejection of claim 8 under 35 U.S.C. 112(b) made in the Non-Final Office Action is withdrawn.
3.	Applicant's arguments on p. 5 of 9 of applicant’s Remarks, filed 9/28/22 regarding the rejection of claim 23 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.  Applicant argues that skilled artisans understand that the component materials of a metal composite (such as a Drawn Filled Tube) are described in terms of their volume percentages.  This argument is not persuasive as Stinson et al. (US Pub. No. 2004/0143317 A1) teaches a metal composite wire 22 comprising Nitinol and Platinum with a percentage of Platinum being 30% by weight (Ps. [0057], [0079] - - 30% by weight falls within the claimed range of 10% to 40%) and Eckhouse teaches Nitinol wires with a core made of Platinum, wherein the Platinum core can be 20% to 50% by volume (Eckhouse- - P. [0075] - - 20% to 50% by volume falls within the claimed range of 10% to 40%).  Thus, since the percentage of Platinum was known in the art to be described in terms of a percentage by weight and volume, applicant’s claim 23 is unclear because it does not clarify whether the recited percentage is by weight or by volume.  As such, the rejection under 35 U.S.C. 112(b) remains in effect.  
4.	Applicant’s arguments, see pp. 5- 7 of 9 of applicant’s Remarks, filed 9/28/22, with respect to the rejection of claims 1- 5, 7- 8 and 12- 13 under 35 U.S.C. 103 as being unpatentable over Panian in view of Harari have been fully considered but they are not persuasive.  
a)	In response to applicant’s argument on p. 6 of 9 of applicant’s Remarks, filed 9/28/22, that Harari does not explicitly provide support for the claim limitation regarding “said mesh of the first section has helicoidal filaments with a braiding angle configured to provide outward radial forces higher than in the second section, such that the first section becomes appositioned against the inner wall of the blood vessel in an open position” required by claim 1, the Office respectfully submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Panian in view of Harari encompasses or makes obvious the claim limitation regarding the first section providing outward radial forces higher than in the second section.  Panian discloses that the radial size of the overall braid 508 in the expanded configuration may have dimensions in any range between 0.5 mm- 50 mm to assure proper fit into the treatment area and the braid 508 of the expandable tip may have between 8 and 144 strands (Panian - - P. [0097]).  The tubular braid 508 may be made of a plurality of wires having sizes between 0.0005-0.0030 inches and the same or different inner/outer dimensions, and constructed of wire strands made of metals, alloys, polymers, Nitinol, cobalt-chromium alloys, Platinum, Platinum-Iridium alloys, polymers or combinations thereof (Panian - - P. [0095]).  The tubular braid 508 angle (angle between two crossing filaments of the braid) is less than 30 degrees in the collapsed configuration and less than 70 degrees in the expanded configuration such that the crossing filaments of the braid 508 move as the braid angle changes from the collapsed configuration to the expanded configuration (Panian - - P. [0096]).  
It is noted that applicant’s invention has similar shape and braiding parameters and is similarly made of Nitinol wires (See Table 1 in applicant’s Specification showing similar device outer diameter, wire outer diameter, and first section braid angle ranges; See p. 8, l. 21- 23 of applicant’s Specification; P. [0018] of the pre-grant publication - - “The helicoidal filaments of the mesh can be made of a metal, a metal alloy or a composite including, among others, Nitinol or Nitinol/Platinum”).
Harari teaches Nitinol helicoidal filaments that that are braided in alternating helical and counter-helical directions and that transition in order to expand its elongated braid structure (12) (Ps. [0052], [0053], [0091]).  Harari further teaches loops (32) at the distal end of the elongated braid structure (12) that are made of the same material the rest of the elongated braid structure (12) (P. [0062] - - The wire portion forming the loops can be identical to a second wire portion forming the rest of the braid structure).  
It is noted that according to applicant’s Specification, the “closed loops 23 act as a spring or fixing point by limiting the movement between the helicoidal filaments and thus increasing the outward radial force” (See Fig. 2; p. 8, l. 29- p. 9, l. 1 of applicant’s Specification; P. [0046] of the pre-grant publication).  
It would have been obvious to one having ordinary art before the effective filing date of the applicant’s invention to modify the first section (S1) associated with Panian to include loops counter-wound in a helical pattern as taught by Harari, for the purpose of providing a mesh with an expanded diameter first section (S1) larger than that of the blood vessel to ensure a tight seal between elongated braid structure (12) and the vessel walls and occlusion of blood flow (Harari - - P. [0102]).  
Since Panian in view of Harari discloses an elongated braid structure having similar shape and braiding parameters as the applicant’s invention, the closed loops (32) taught by Harari would similarly act as a spring or fixing point by limiting the movement between helicoidal filaments thereby similarly increasing the outward radial force on the first section of the device.  Since Panian in view of Harari disclose an elongated braid made with the same number (a number ranging between 12 and 48 filaments  - - p. 5, l. 1- 7 of applicant’s Specification; P. [0019] of the pre-grant publication; between 8 and 144 strands - - Panian - - P. [0097]) and type of helicoidal filaments (metal, a metal alloy or a composite including, among others, Nitinol or Nitinol/Platinum,  cross section comprised in a range between 40 and 60 µm- - p. 8, l. 21- 23 of applicant’s Specification; P. [0018] of the pre-grant publication; p. 5, l. 1- 7 of applicant’s Specification; P. [0019] of the pre-grant publication; wire 102 may be made with any suitable metal, preferably Nitinol, having sizes between 0.0005-0.0030 inches - - Panian - - [0076], [0095]) and arranged with the same braid angles (the braiding angle (13) of the filaments … is comprised between 50 and 65 degrees for the first section - - p. 5, l. 1- 7 of applicant’s Specification; P. [0019] of the pre-grant publication; less than 70 degrees in the expanded configuration- - Panian - - P. [0096]) and closed loops as the applicant’s invention, the elongated braid structure disclosed by Panian in view of Harari is considered to encompass or make obvious the limitations of the claim.
b)	In response to applicant’s argument on p. 7 of 9 of applicant’s Remarks, filed 9/28/22, that Harari does not explicitly disclose the loops (32) act as springs as required by claim 2, the Office respectfully reiterates that due to the superelastic, shape memory property of Nitinol (Ps. [0052], [0080], [0085]), the loops 32 are considered to act as a spring when released from a collapsed state and deployed into an expanded state.  Further, the Office respectfully submits that since Panian in view of Harari teaches a similar elongated braid structure (See the above section 4a), the closed loops (32) taught by Harari would similarly act as a spring or fixing point by limiting the movement between helicoidal filaments (30) (See Fig. 2; p. 8, l. 29- p. 9, l. 1 of applicant’s Specification; P. [0046] of the pre-grant publication showing a similar braid structure with closed loops at the distal end).
c)	In response to applicant’s argument on p. 7 of 9 of applicant’s Remarks, filed 9/28/22, that since Harari teaches an embodiment in which the portion 31 of the wires forming loops 32 can be thinner than the other portions of the wires, the loops would not necessarily act as a spring, the Office respectfully points out that Harari only optionally recites an embodiment in which portions of the wire can be thinner (P. [0092] - - Portion 31 of wires 30 can be thinner than portion 33) (emphasis added) and that Harari explicitly discloses two optional embodiments; one having identical portions and one having a thinner portion:
The wire portion forming the loops can be identical to a second wire portion forming the rest of the braid structure or it can be more compliant than the second wire portion. Increased compliance can be achieved using a thinner wire or a wire of different characteristics (e.g. made from a different material) or different braiding pattern—less dense than that of the braid structure (e.g., 0.5 mm length of the rib/wire for loops and 3 mm length of diamond rib for braid structure) (Harari - - P. [0062]) (emphasis added).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a guidance system to deploy the thrombectomy apparatus in claim 25.  “A guidance system” uses the term “system” which is considered a generic placeholder that is modified by “guidance” functional language.  However, the term “system” is not modified by sufficient structure, material or acts for performing the “guidance” function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a percentage of Platinum from 10% to 40%.”  It is unclear if the percentage recited is by weight, volume, etc., thus the claimed limitations are unclear.  Applicant is reminded that in amending the claims, that there must be support in the disclosure as originally filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 5, 7- 8 and 12- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panian (US Pub. No. 2017/0333060 A1) in view of Harari et al. (US Pub. No. 2021/0059695 A1).

    PNG
    media_image1.png
    587
    901
    media_image1.png
    Greyscale

Regarding claims 1 - 2, Panian discloses a device (500) (Figs. 5A- 5B) for extraction of thrombus from a blood vessel (P. [0093] - - Such larger aperture on the distal end 507 of the tubular member 501 significantly improves the efficacy of blood clot removal), said device (500) comprising a segment (503) (Figs. 5A- 5B) defining a distal end and a proximal end and being configured to change its shape from a retracted position in a compressed state (described, not shown) (P. [0096] - - collapsed configuration) to an extended and expanded position (Fig. 5A), to receive and retain a thrombus, wherein the segment (503) is formed by a mesh (508) (P. [0093] - - as a mesh is an interwoven or intertwined structure, the tubular braid 508 disclosed by Panian encompasses a mesh as claimed) (Figs. 5A- 5B) of at least two sets of helicoidal filaments turning respectively in opposite directions and being intertwined (P. [0097] - - the braid may have… a variety of wire configurations including two wires on two wires (2/2) and other suitable combinations), and wherein the two sets of filaments of the mesh (508) extend continuously through two distinct tubular sections, a first section (S1) (See Annotated Fig. 5B - - left of the first dashed line, D1) and a second section (S2) (See Annotated Fig. 5B - - right of the first dashed line, D1), the second section (S2) being comprised of two sub-sections, a first sub-section (SS1) (See Annotated Fig. 5B - - left of the second dashed line, D2) having a shape with a progressive reduction of diameter configured to open and create a space for the thrombus (Ps. [0092]- [0094] - - expandable tip 503 has a funneled or conical configuration for clot retrieval), and a second sub-section (SS2) (See Annotated Fig. 5B - - right of second dashed line, D2) of a tubular uniform diameter configured to provide a connection to a catheter or to an hypotube (504);
characterized in that:
said mesh of the first sub-section of the second section (SS1) has a conical shape and comprises a braiding angle that changes at its proximal and distal ends to provide outward radial strength to maintain the conical shape and to maintain the open position of the first section (S1) (See Annotated Fig. 5B; as shown the braid expands in size, and thus the braid angle would necessarily change as the same wires are used to cover a larger volume) (Ps. [0093], [0095], [0096] - -the very distal end 507 has an aperture 510 that has a larger diameter than the diameter of the main body 504. The tubular braid 508 angle (angle between two crossing filaments of the braid—not shown) plays an important role of easing the expanding braid; since the braid angle eases the expansion into the funneled or conical configuration, the braid angle would have yielded predictable or expected outward radial strength sufficient to maintain the conical shape and to maintain the open position of the first section (S1)).  In view of the above, the claimed limitations are considered encompassed or at least obvious over the teachings of the prior art; to form the product of the prior art as shown and disclosed would have been obvious and well within the purview of one of ordinary skill in the art. 
Panian does not expressly disclose 
(claim 1) a first section with a braiding angle configured to provide outward radial forces higher than in the second section and configured to be appositioned against the inner wall of the blood vessel as claimed;
(claim 2) closed loops as claimed;
However, Harari teaches a device for extraction of thrombus from a blood vessel in the same field of endeavor (P. [0044]) having a segment formed by a mesh or elongated braid structure including a plurality of helically wound wires crossing a plurality of counter-helically wound wires (P. [0011]) having a first section (S1) (See Annotated Fig. 2A- - left of dashed line) and a second section (S2) (See Annotated Fig. 2A - - right of dashed line)



    PNG
    media_image2.png
    740
    908
    media_image2.png
    Greyscale

(claim 1) said mesh of the first section (S1) has helicoidal filaments with a braiding angle configured to provide outward radial forces higher than in the second section (S2), such that the first section (S2) becomes appositioned against the inner wall of the blood vessel in an open position (See Fig. 3C) (Ps. [0061], [0091], [0102], [0104] - - braid structure 12 includes wires 30, each wire 30 forming loops 32 in the first section (S1) that flare or angle outward 10- 30 degrees and wires 30 are counter-wound in a helical pattern in a distal to proximal direction, forming the mesh;  the expanded diameter of elongated braid structure 12 is configured slightly larger than that of the blood vessel throughout its length or at loops 32. This ensures a tight seal between elongated braid structure 12 and the vessel walls and occlusion of blood flow). In view of the above, the claimed limitations are considered encompassed or at least obvious over the teachings of the prior art; to form the product of the prior art as shown and disclosed would have been obvious and well within the purview of one of ordinary skill in the art;  
 (claim 2) wherein the first section (S1) comprises closed loops (32) (Figs. 2A- 2B) at the distal end configured to act as a spring, such that the radial forces in first and second end portions of the first section (S1) are higher than in an intermediate portion thereof (P. [0091] - - each wire 30 is made of an alloy such as NITINOL and forms a loop 32; since Panian in view of Harari discloses a first section (S1) comprising closed loops (32) made from a superelastic, shape memory alloy such as NITINOL and since, according to applicant’s Specification as best understood, the radial forces in the end portions of the first section 20 are particularly higher than in an intermediate portion thereof because of the spring action of closed loops 23, also made of NITINOL (See applicant’s Specification at p. 3, l. 26- 29, p. 8, l. 21- 23 and p. 9, l. 21- 23), Panian in view of Harari encompasses or at least make obvious radial forces in the  first and second end portions of the first section (S1) are higher than in an intermediate portion thereof)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to substitute the first section (S1) having helicoidal filaments with a braiding angle configured to provide outward radial forces higher than in the second section (S2), such that the first section (S2) becomes appositioned against the inner wall of the blood vessel in an open position and wherein the first section (S1) comprises closed loops and as taught by Harari for the first section associated with Panian because it would provide a flared or angled outward first section that maximizes the outward torque on the first section distal end (Harari - - Ps. [0061], [0068], [0104]).  The motivation for the substitution would have been to provide a mesh with an expanded diameter first section (S1) larger than that of the blood vessel to ensure a tight seal between elongated braid structure 12 and the vessel walls and occlusion of blood flow (Harari - - P. [0102]).  Thus, the limitations of claims 1 and 2 are at least obvious over the teachings of the prior art.
Regarding claim 3, Panian in view of Harari discloses the apparatus of claim 1, Panian further disclosing wherein the segment further comprises a coating (509) (Fig. 5B) covering at least the first section (S1) (P. [0093] - - expandable tip 503 can be made of a tubular braid 508, is coated and has its complete surface covered with silicone 509, as shown in FIG. 5B).
Regarding claim 4, Panian in view of Harari discloses the apparatus of claim 1, Panian further disclosing wherein the segment (503) further comprises a coating (509) (Fig. 5B) covering at least the first sub-section of the second section (SS1) (See Annotated Fig. 1) (P. [0093] - - coated and has its complete surface covered with silicone 509, as shown in FIG. 5B).
Regarding claim 5, Panian in view of Harari discloses the apparatus of claim 4, Panian further disclosing wherein the coating (509) is a non-permeable coating (As Panian teaches P. [0094] - - the space or voids within the braid 508 are filled up and covered with silicone 509, thus creating a shield that prevents penetration and suction of blood clots through the outer surface of the expandable tip 503 the coating taught is understood to be non-permeable).
Regarding claim 7, Panian in view of Harari discloses the apparatus of claim 1, Panian further disclosing wherein the helicoidal filaments of the mesh (508) are made of a metal, a metal alloy or a composite including Nitinol or Nitinol/Platinum (P. [0095] - - The tubular braid 508 may be made of a plurality of wires…made of metals, alloys, polymers, Nitinol, cobalt-chromium alloys, Platinum, Platinum-Iridium alloys, polymers or combinations thereof).
Regarding claim 8, Panian in view of Harari discloses the apparatus of claim 4, Panian further disclosing wherein the coating (509) (Fig. 5B) comprises a polymer including silicone (P. [0094] - - the space or voids within the braid 508 are filled up and covered with silicone 509). 
Regarding claim 12, Panian in view of Harari disclose the apparatus of claim 1, Panian does not disclose sensors as claimed.
However, Harari teaches a device for extraction of thrombus from a blood vessel in the same field of endeavor (P. [0044]) having a segment (12) (Figs. 1A- 2C) formed by a mesh or elongated braid structure including a plurality of helically wound wires crossing a plurality of counter-helically wound wires (P. [0011]) having a first section (S1) (See Annotated Fig. 2A) and a second section (S2) (See Annotated Fig. 2A)
(claim 12) wherein the segment (12) further comprises one or more sensors included or attached thereto to provide information thereof including information about the position of the segment in relation to the blood vessel, on whether the segment is in the retracted position or in the extended and expanded position, on whether the segment is well extended, or about the radial forces (P. [0097] - - Elongated braid structure 12 can also include radio-opaque markers (e.g. gold, Platinum or Tantalum) that allow an operator to identify the location of the funnel prior to expansion and during retrieval using fluoroscopy).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the mesh of Panian to include one or more sensors as taught by Harari because it would allow an operator to identify the location of the segment prior to expansion and during retrieval using fluoroscopy (Harari- -P. [0097]).  
Regarding claim 13, Panian in view of Harari discloses the apparatus of claim 1, Panian further disclosing a thrombectomy apparatus including the segment for extraction of thrombus from a blood vessel, according to claim 1 (See rejection of claim 1 above) (P. [0003] - - aspiration for stroke thrombectomy is disclosed).

Claim(s) 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panian (US Pub. No. 2017/0333060 A1) in view of Harari et al. (US Pub. No. 2021/0059695 A1) as applied to claim 4 above, and in further view of Diamant et al. (US Pub. No. 2013/0261638 A1). 
Regarding claim 6, Panian in view of Harari disclose the apparatus of claim 4, Panian in view of Harari does not disclose
(claim 6) wherein the coating has holes as claimed;
However, Diamant teaches a device (40, 90, 100) (Figs. 4, 9, 10) including a frame (42) (Figs. 4, 9, 10) comprising filaments and a coating (43) (Figs. 4, 9, 10) for extraction of thrombus from a blood vessel in the same field of endeavor (P. [0018], [0055]), Diamant further teaching
(claim 6) wherein the coating (43) comprises holes (P. [0116] - - cover film 43 can have one or more holes of a predetermined size, e.g. between 5 micron and 200 microns (or even greater) for the passage of blood flow when the device is in a blood vessel).
Diamant further discloses that a non-permeable coating and a coating having one or more holes of a predetermined size perform the same function of enhancing the aspiration properties of the thrombus extracting device (Diamant - - Ps. [0116], [0135]).    Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (coating comprising holes) for another (non-permeable coating) in order to achieve maintain enhanced aspiration while allowing for the passage of blood as taught by Diamant.  
 Regarding claim 24, Panian in view of Harari discloses the apparatus of claim 4, wherein the coating is disclosed over the complete surface of the expandable tip (503) ([Panian 0093]).  The references are not specific to at least a proximal portion of the second subsection as uncoated, however, as discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (coating comprising holes) for another (non-permeable coating) in order to achieve maintain enhanced aspiration while allowing for the passage of blood as taught by Diamant.  As the coating has holes, the portion of the coating with holes would necessarily leave a portion of the element uncoated.  Thus, the claimed limitation, wherein at least a proximal portion of the second subsection is uncoated is considered obvious over the teachings of the prior art.  It is noted that the claimed limitation is to “a proximal portion” and does not require an entire section or end to be uncoated.

Claims 9- 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Panian (US Pub. No. 2017/0333060 A1) in view of Harari et al. (US Pub. No. 2021/0059695 A1) as applied to claim 1 above, and in further view of Yodfat et al. (US Pub. No. 2004/0024416 A1).  Yodfat was cited in the Non-Final Office Action, mailed 3/03/22.
Regarding claim 9, Panian in view of Harari teach the apparatus of claim 1, Panian disclosing a small braid angle of less than 30 degrees in the collapsed configuration and less than 70 degrees in the expanded configuration (Panian - - P. [0096] and Harari disclosing 6- 24 wires 0.025-0.1 mm in diameter, the helically wound wires counter helically wound at an angle of 70- 120 degrees (Harari - - Ps. [0012], [0091]), but Panian in view of Harari does not expressly disclose wherein: the helicoidal filaments comprise a number ranging between 24 and 48, said filaments having a cross section comprised in a range between 40 and 60 µm; and
the braiding angle of the helicoidal filaments with regard to a longitudinal axis of the segment is comprised between 50 and 65 degrees for the first section, and between 15 and 50 for the second sub-section.
However, Yodfat teaches a braided tubular body having a variable pitch mesh that directs blood flow containing embolic material by blocking or reducing partially or substantially totally the blood flow in the same field of endeavor, Yodfat teaching
(claim 9) the helicoidal filaments comprise a number ranging between 24 and 48 (P. [0026] - - 40 to 160 of filaments falls within the claimed range), said filaments having a cross section comprised in a range between 40 and 60 µm (P. [0027] - - 10-50 µm falls within the claimed range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the  mesh braid associated with Panian in view of Harari to include helicoidal filaments comprising a number ranging between 24 and 48, said filaments having a cross section comprised in a range between 40 and 60 µm since tubular braid formation is well known in the art, such that the number and size of filaments taught by Yodfat would have yielded predictable results, namely, forming a typical self-expanding braided filaments for use in the vasculature (Yodfat - - Ps. [0026]- [0027]).
Yodfat additionally sets forth that the braiding angle is a result effective variable, wherein the larger the value of the braiding angle, the greater the radial force it provides, and hence the greater the strength of the resulting structure (P. [0093]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the braiding angle for the first section to be between 50 and 65 degrees and the braiding angle for the second sub-section to be between 15 and 50 for the purpose of providing for greater or lesser mechanical strength/outward radial force of a specific section of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Panian in view of Harari teach the apparatus of claim 1, Panian disclosing a small braid angle of less than 30 degrees in the collapsed configuration and less than 70 degrees in the expanded configuration (Panian - - P. [0096] and Harari disclosing 6- 24 wires 0.025-0.1 mm in diameter, the helically wound wires counter helically wound at an angle of 70- 120 degrees and a length of the expandable braid structure being 10- 60 mm or 20- 40 mm (Harari - - Ps. [0012], [0054], [0091]), but Panian in view of Harari does not expressly disclose wherein: the first section comprises a length ranging between 4 and 40 millimeters and the second sub-section comprises a length ranging between 1 and 10 millimeters; and
the first section comprises an outer diameter ranging between 3.5 and 6 millimeters and the second sub-section comprises an outer diameter ranging between 1 and 2 millimeters.
However, Yodfat teaches a braided tubular body having a variable pitch mesh that directs blood flow containing embolic material by blocking or reducing partially or substantially totally the blood flow in the same field of endeavor, Yodfat teaching
The length "L" of the device will vary according to the intended location and use, and anatomical position, and is typically between 20 mm and 150 mm (P. [0073]), the diameter "d" of the device in the human body is 3-30 mm (P. [0066]), and in the case of the conical shaped device, the different diameters at the two extremities of the device, have a difference can be of the order of 3-5 mm.
Yodfat additionally sets forth that the dimensions of the conical shaped device are result effective variables that are a function of the final desired dimensions (P. [0067]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dimensions of the mesh associated with Panian in view of Harari such that the first section comprises a length ranging between 4 and 40 millimeters and the second sub-section comprises a length ranging between 1 and 10 millimeters; and the first section comprises an outer diameter ranging between 3.5 and 6 millimeters and the second sub-section comprises an outer diameter ranging between 1 and 2 millimeters for the purpose of providing desired dimensions for anchoring the claimed funnel mesh, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Panian in view of Harari teach the apparatus of claim 1, Panian disclosing a small braid angle of less than 30 degrees in the collapsed configuration and less than 70 degrees in the expanded configuration (Panian - - P. [0096] and Harari disclosing 6- 24 wires 0.025-0.1 mm in diameter, the helically wound wires counter helically wound at an angle of 70- 120 degrees (Harari - - Ps. [0012], [0091]), but Panian in view of Harari does not expressly disclose wherein the braiding angle of the first sub- section is comprised between 15 and 45 degrees with regard to a longitudinal axis of the segment.
However, Yodfat teaches a braided tubular body having a variable pitch mesh that directs blood flow containing embolic material by blocking or reducing partially or substantially totally the blood flow in the same field of endeavor, Yodfat teaching
Yodfat additionally sets forth that the braiding angle is a result effective variable, wherein the larger the value of the braiding angle, the greater the radial force it provides, and hence the greater the strength of the resulting structure (P. [0093]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the braiding angle for the first sub-section of the mesh associated with Panian in view of Harari to be between 15 and 45 degrees for the purpose of providing for greater or lesser mechanical strength of a specific section of the device, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panian (US Pub. No. 2017/0333060 A1) in view of Harari et al. (US Pub. No. 2021/0059695 A1) as applied to claim 7 above, and further in view of Eckhouse et al. (US Pub. No. 2015/0327866 A1).
Regarding claim 23 in view of the rejection under 35 U.S.C. 112(b) above, Panian in view of Harari discloses the apparatus of claim 7, but Panian in view of Harari does not expressly disclose
(claim 23) wherein the helicoidal filaments of the mesh are made of a composite comprising Nitinol and Platinum with a percentage of Platinum from 10% to 40% as claimed.
However, Eckhouse teaches deploying an expandable device comprised of a mesh made of a controllable fine wire construction (405) into a blood vessel (Ps. [0007], [0044], [0046])
(claim 23) wherein the helicoidal filaments of the mesh are made of a composite comprising Nitinol/Platinum with a percentage of Platinum from 10% to 40% (P. [0075] - - the expandable member can include a plurality of Nitinol wires with a core made of Tantalum or Platinum metals. The radiopaque core can be 20% to 50% by volume (e.g. 30% or 40%; it is noted that 30% or 40% falls within the claimed range).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the filaments associated with Panian in view of Harari to comprise a composite comprising Nitinol and Platinum with a percentage of Platinum from 20% to 50% as taught by Eckhouse because it would allow a user to visualize the expandable member with angiographic imaging (Eckhouse - - P. [0075]).  Thus, the claimed limitations are considered obvious in view of the teachings of the prior art and the 112 rejection above.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Panian (US Pub. No. 2017/0333060 A1) in view of Harari et al. (US Pub. No. 2021/0059695 A1) as applied to claim 13 above, and further in view of Ribo Jacobi et al. (US Pub. No. 2017/0303949 A1). 
Regarding claim 25, Panian in view of Harari disclose the apparatus of claim 13, but Panian in view of Harari does not disclose
(claim 25) an automated system as claimed.
However, Ribo Jacobi teaches a thrombectomy system in the same field of endeavor (Abstract) including 
(claim 25) A system configured for automated maneuvering of the thrombectomy apparatus of claim 13 to the blood vessel, the system comprising an automated proximal device configured to provide a guidance system to deploy the thrombectomy apparatus, an imaging device, a communications channel, a control module configured to allow for guidance of the deployment of the thrombectomy apparatus, a data storage device, and a computer assisted controller configured to guide the control module (See Fig. 8) (Ps. [0038], [0066], [0070] - - said system can also comprise an imaging device…indicating the location of the distal end of the funnel, and…indicating the location of the vascular thrombus, and a computer assisted controller; FIG. 8 depicts a thrombectomy device of the present invention which allows for the automated maneuvering of the thrombectomy device through a vascular system; since positioning and operation of the device is assisted by fluoroscopy, Ribo Jacobi discloses a guidance system which is interpreted under 35 U.S.C. § 112(f) as a structural equivalent of the guidance system associated with (See applicant’s Specification at p. 18, l. 28- 32 describing advancing applicant’s invention under fluoroscopic guidance). 
It would have been obvious to one having ordinary skill in the art to automate device for extraction of thrombus associated with Panian in view of Harari with the automated system taught by Ribo Jacobi since providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958; MPEP 2144.04 (III).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Freudenthal et al. (US Pub. No. 2006/0155305 A1) - - woven collecting basket distal end finished with eyelets or closed loops (See Figs. 2, 3c) to permit better widening of the open distal end of the collecting basket, thereby making it easier to receive objects therein (Ps. [0065]- [0067]);
Vale et al. (US Pub. No. 2017/0105743 A1) - - frame 70 of the distal end of a clot receptor is formed from wires 73 wherein a much lower strain is induced in the frame in moving from its expanded to collapsed state, because the wires are free to move and slide relative to one another, even at crossover points 72. The wires form crowns (or closed loops) 71 of a large and gentle radius at the distal end of the frame, rendering the tip of the device atraumatic to a blood vessel (See Fig. 9) (P. [0206]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771